Exhibit 10.32

 

Power of Attorney

 

I, Bing Yu, a Chinese citizen with Chinese Identification Card No.
110108650831235, holding 25% of the equity interest in Lenovo Security
Technologies (Beijing), Inc. (“Lenovo Security”) (“My Shareholding”), hereby
irrevocably authorize Lenovo-AsiaInfo Technologies, Inc. (“Lenovo-AsiaInfo”) to
exercise the following rights relating to My Shareholding during the term of
this Power of Attorney:

 

Lenovo-AsiaInfo is hereby authorized to act on my behalf as my exclusive agent
with respect to all matters concerning My Shareholding, including without
limitation to: 1) attend shareholders’ meetings of Lenovo Security ; 2) at
shareholders’ meetings of Lenovo Security, exercise all the shareholder’s rights
and shareholder’s voting rights I am entitled to under the laws of China and
Lenovo Security’s Articles of Association, including but not limited to the sale
or transfer or pledge or disposition of My Shareholding in part or in whole; and
3) designate and appoint on my behalf at the shareholders’ meetings of Lenovo
Security, the legal representative (chairperson), the director, supervisor, the
chief executive officer and other senior management members of Lenovo Security.

 

All the actions associated with My Shareholding conducted by Lenovo-AsiaInfo
shall be deemed as my own actions, and all the documents related to My
Shareholding executed by Lenovo-AsiaInfo shall be deemed to be executed by
myself.

 

Lenovo-AsiaInfo is entitled to assign its rights related to the aforesaid
matters to any other person in its own discretion and without my prior notice or
consent.

 

This Power of Attorney is coupled with an interest and shall be irrevocable and
continuously valid during the term I am the shareholder of Lenovo Security from
the date of execution of this Power of Attorney.

 

During the term of this Power of Attorney, I hereby waive all the rights
associated with My Shareholding, which have been authorized to Lenovo-AsiaInfo
through this Power of Attorney, and shall not exercise such rights by myself.

 

This Power of Attorney is written in Chinese and English; in case there is any
conflict between the Chinese version and the English version, the Chinese
version shall prevail.

 

By:

 

/s/ Bing Yu                    

Name:

 

Bing Yu

Date:   December 2, 2004

 

Witness : /s/ Yan Huang                                

Name :      Yan Huang

Date :        December 2, 2004

 

1